Citation Nr: 0326357	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  99-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for removal of cysts of 
both legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from November 1994 to April 
1998.  

This matter originally came before Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board reviewed the case, and determined that additional 
evidentiary development was necessary.  Accordingly, in June 
2001, the Board remanded the case back to the RO in order 
that the additional development could be undertaken.  

Before the actions as directed in the Board's June 2001 
Remand could be undertaken, however, the veteran moved and 
the case was transferred to the RO in Milwaukee, Wisconsin.  
The requested  evidentiary development was undertaken, and 
the case has been returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to service 
connection for removal of cysts of both legs.  

2.  The veteran was shown to have undergone multiple 
surgeries to remove cysts in both legs prior to his entry 
into service.  

3.  The objective medical evidence fails to show that any 
residual knee problems from pre-service surgery were 
permanently aggravated as a result of the veteran's active 
service.  




CONCLUSION OF LAW

Any preexisting disability involving the veteran's legs 
resulting from any surgery performed prior to service was not 
permanently aggravated as a result of the veteran's active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently maintains that he either incurred a 
bilateral knee disability as a result of his active service, 
or that any pre-existing disability incurred in his knees as 
a result of pre-service bilateral knee surgery was 
permanently aggravated as a result of his active service.  He 
asserts that he currently experiences pain and limitation of 
function in his legs as a result.  Accordingly, he maintains 
that service connection for residuals of cyst removal surgery 
in both legs be granted.  In such cases, the VA has a duty to 
assist the veteran in developing evidence necessary to 
substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
while the VCAA was enacted subsequent to the initial 
adjudication of the veteran's claim, he has nonetheless 
effectively been provided with adequate notice of the 
evidence needed to substantiate his claim for service 
connection for removal of cysts of both legs.  The veteran 
has also been provided with notice of what evidence the VA 
would obtain, and the evidence he was to provide.  In that 
regard, the Board concludes that the discussions as contained 
in the initial rating decision, in the subsequent statement 
and supplemental statements of the case, in the June 2001 BVA 
decision and remand, and in correspondence to the veteran 
dated in March 2001, August 2001, April 2002, and August 2003 
have effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for service connection.  
The Board finds that such documents are essentially in 
compliance with the VA's revised notice requirements.  By 
that correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to substantiate his claim for 
service connection for removal of cysts of both legs.  In 
addition, by those documents, the veteran has been informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  Via the above-
captioned documents, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  In view of the 
nature of the claimed disability at issue here, as well as 
the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for service connection, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed to the extent practicable.  In short, the Board 
finds that all evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for removal of cysts of both legs.  The evidence of record 
includes the veteran's service medical records, both pre- and 
post-service clinical treatment records, reports of VA rating 
examinations, and statements offered by the veteran.  The 
Board observes that the veteran declined the opportunity to 
appear at a personal hearing before either a Hearing Officer 
at the RO or before a Veterans Law Judge, and presented 
testimony in support of his claim.  

Here, the Board finds that the veteran's service medical 
records when viewed in conjunction with the rating 
examination reports and the pre-service clinical treatment 
records provide a sufficiently accurate picture of the his 
claimed disability so as to allow for equitable determination 
of that issue without requiring further attempts to obtain 
additional clinical treatment records which may not be 
available.  Accordingly, in light of the foregoing, the Board 
concludes that attempting to schedule the veteran for a 
further rating examination or to obtain additional clinical 
treatment records would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the veteran's 
claim, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate his claim for service connection for residuals 
of removal of cysts on both legs.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, the veteran's claim for service connection for 
what he characterized as residuals of a surgical removal of 
cysts in both legs was initially denied by an October 1998 
rating decision.  That decision was rendered by the RO in 
Jackson, Mississippi.  The veteran appealed the RO's October 
1998 rating decision, and in June 2001, the Board remanded 
the case back to the RO for additional development.  Before 
that development could be undertaken, the veteran moved to 
Wisconsin, and the case was transferred to the RO in 
Milwaukee, Wisconsin.  That RO completed the development as 
requested by the Board, and the veteran's claim was again 
denied.  The veteran's appeal is once again before the Board 
for resolution.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2003).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

In addition, regulations provide that a pre-existing injury 
or disease will be considered to have been aggravated by 
active duty where there is an increase in a disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(b) (2003).  Further, a veteran who served during a 
period of war or during peacetime after December 31, 1946, is 
presumed to be in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2003).  

The veteran's pre-service clinical treatment records, dating 
from approximately March 1989 through September 1994 disclose 
that beginning in March 1989, he was seen for complaints 
related to pain in his knees.  The veteran was shown to have 
cysts in both knees which were surgically removed.  He 
underwent additional surgeries in June and July 1989 to 
remove cysts in both legs and again in November 1989 on the 
right knee.  At that time, he was diagnosed with a fibrous 
dysplasia of the medial femoral condyle, and such was removed 
without incident.  In November 1990, the veteran was noted to 
have a re-accumulation of periosteal calciform material in 
his knee in the area of prior surgeries which was 
subsequently removed.  

The veteran underwent a service entrance examination in 
September 1994.  At that time, he was noted to have residual 
scarring on both knees and legs, and was noted to have had 
cysts removed from his legs when he was approximately 15 
years of age.  At that time, the veteran was found not to 
have experienced any recent recurrences of cysts in his legs, 
and the examining physician indicated his belief that the 
veteran should not experience further problems related to 
cysts.  The veteran's voluminous service medical records 
document that he was seen on numerous occasions for treatment 
for sexually transmitted diseases, various unrelated back and 
knee pain, and most significantly for treatment for a gunshot 
wound to the face.  In October 1995, the veteran was noted to 
again complain of bilateral pain in his knees and legs, and 
was ultimately diagnosed with fibrous dysplasia cysts in both 
legs.  He underwent an orthopedic consult in November 1995, 
and although the veteran continued to complain of episodic 
knee pain, there is no further record of any recurrent 
symptoms or complaints related to the cysts or the surgery.  
The veteran was apparently discharged from service for 
medical reasons related to the gunshot wound he sustained to 
the face, but otherwise unrelated to the removal of leg 
cysts.  

In connection with the present claim, the veteran underwent a 
VA rating examination in May 1998.  The report of that 
examination included the veteran's medical history of having 
had cysts surgically removed from his legs.  He complained of 
experiencing chronic pain in his knees.  On examination, 
range of motion in the knees was from 0 degrees of extension 
to 140 degrees of flexion with no tenderness, pain, or 
instability found.  The veteran was found to have old healed 
surgical scars beneath the patellae, medially.  Some 
discomfort in the tibial muscles below the knee was noted, 
however.  The scars on the veteran's knees were characterized 
as having been residuals of childhood cyst removal surgery.  
The veteran's gait was found to be normal without any 
deviations.  The examiner concluded with a diagnosis of 
status-post removal of cysts from both legs.  He offered that 
there was no joint pathology identified on examination.  X-
rays disclosed the presence of some calcification within the 
soft tissues along the medial femoral metaphysic of the right 
knee.  Such was considered to possibly reflect sequela of 
previous trauma such as myositis ossificans.  In addition, at 
the junction of the left tibial diaphysis and metaphysic 
medially, there was increased porotic density and some 
thickening of the cortical margin in that area.  The veteran 
was then scheduled to undergo a bone scan to determine what, 
if any, actual abnormalities were present.  Subsequent bone-
scans of the knees, conducted in June 1998, were normal.  
There were no areas of abnormal activity and no unusual 
activity.  The abnormalities found in the May 1998 X-ray were 
not shown in the bone scan, and were considered to be old, 
inactive abnormalities.  

Pursuant to the directives contained in the Board's June 2001 
Remand, the veteran was afforded an additional VA rating 
examination in May 2002.  The report of that examination 
discloses that the veteran had undergone excisions of cysts 
in both his left and right legs in 1989 which healed without 
complications.  There were no records, however, to indicate 
the degree of function in the veteran's knees between 1989 
and 1994.  The veteran was unable to recall the details 
surrounding the 1989 surgeries, but indicated that he did not 
participate in athletic activities in his senior year of high 
school.  The examiner noted that the veteran was found to be 
asymptomatic at the time of his entry into service in 1994.  
Within a year of his entry into service, the examiner noted 
that the veteran began to complain of bilateral knee pain, 
and underwent an orthopedic consult in August 1996.  At the 
time of the examination, the veteran complained of bilateral 
knee pain which increased when kneeling.  Such also occurred 
when running, and the veteran indicated that his knees were 
not stable when he would attempt to run.  The examiner stated 
that after considering the veteran's description of his 
complaints, it appeared more likely that his knee pain caused 
the sensation of instability, rather than any actual 
instability, per se.  The veteran claimed to treat his pain 
using sports cream and ice.  He did not take any medication 
or otherwise undergo any additional treatment in connection 
with his knees, and had not undergone any additional surgery.  
The veteran also reported that he would walk approximately 
two miles per day.  On examination, the veteran was observed 
to be able to rise out of his chair without difficulty.  He 
walked quickly into the examining room, and demonstrated no 
evidence of antalgia with his gait.  Stride length was 
normal, and he was able to walk on his heels and toes without 
difficulty.  The veteran was shown to have previously healed 
surgical scars on his knees.  Range of motion was from 0 
degrees of extension to 140 degrees of flexion bilaterally.  
No instability was indicated, and anterior posterior drawer 
signs were negative.  McMurray and Lachman's tests were 
likewise negative.  Minimal crepitus was noted bilaterally, 
slightly more prominent on the right than left.  There was a 
consistent pop at approximately 30 degrees of flexion.  
Palpation of the knee failed to show any specific areas of 
tenderness, however.  X-rays disclosed expected periosteal 
changes within the distal tibia bilaterally, consistent with 
a history of surgery.  There were also some changes in the 
right femur at the previous surgical site.  The examiner 
concluded by stating that it was likely that the veteran 
experienced an increase of pain in his knees while in the 
service.  He stated that such should be considered to be a 
temporary aggravation and related to the increased activity 
he engaged in while in the Army.  The examiner stated that it 
was less likely than not that such activity caused a 
permanent acceleration of the underlying condition.  The 
examiner went on to state that although the veteran presently 
complained of bilateral knee pain, there was no functional 
limitation as reflected by normal X-rays, maintained range of 
motion, and lack of any instability.  The examiner explained 
that the veteran had a documented history of fibrous 
dysplasia cyst of the knee, and that with such diagnosis, it 
was more likely that his current complaints were due to the 
pre-existing condition.  The examiner concluded, therefore, 
that it was less likely that the veteran's present complaints 
were due to or were permanently aggravated due his active 
service.  

The Board has evaluated the foregoing, and after careful 
consideration of the objective medical evidence when viewed 
in conjunction with the veteran's contentions, finds that the 
evidence is not in equipoise, and that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  Here, the veteran was clearly noted to have been 
treated for bilateral cysts in both knees prior to his entry 
into service.  The service medical records clearly document 
that he was granted a waiver for entry into service due to 
his prior medical history, and that he was seen for 
complaints of bilateral knee pain within a year of his entry 
into service.  There is no evidence, however, to suggest that 
his bilateral knee pain or any residuals from the pre-service 
cyst removal were permanently aggravated by the veteran's 
active service.  

The veteran was not shown to have undergone any treatment for 
his bilateral knees following service, and as reflected in 
two VA rating examinations discussed above, he was not shown 
to have any functional limitation in either knee.  Normal 
range of motion of the knee is described at 38 C.F.R. § 4.71, 
Plate II (2003), as being from 0 degrees of extension to 140 
degrees of flexion.  On both VA rating examinations, the 
veteran's range of motion was from 0 to 140 degrees.  
Further, the only medical opinion addressing whether or not 
the veteran's pre-existing knee disorder was permanently 
aggravated as a result of his active service responded in the 
negative.  The examiner stated unequivocally that the pain 
the veteran claimed to experience was considered to be a 
normal residual of the surgeries he underwent in 1989, and 
that while he may have experienced acute exacerbations of 
pain in service due to increased physical activity, such was 
to be expected.  The examiner stated that there was no 
evidence to suggest any permanent aggravation.  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim here.  Here, the 
opinion of May 2002 offered by the VA rating examiner 
constitutes clear and unmistakable evidence that the veteran 
1) had a pre-existing disorder with respect to his bilateral 
knees, and 2) that such pre-existing disorder, resulting from 
pre-service excision of bilateral cysts in his legs, was not 
permanently aggravated as a result of his active service.  

Further, with respect to the lay statements and contentions 
offered by the veteran regarding the alleged aggravation of 
his bilateral knee problems, the Board observes that as a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, based on the 
evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and is appeal is therefore denied.  

In reaching the above determination, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim, however, the 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for removal of cysts of both legs is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



